       Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 1 of 13 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

                                                §
  ROBERT CLAYTON RECTOR,
                                                §
    Plaintiff,
                                                §
                                                §
                                                §
                                                §
  v.                                                    Case No.:
                                                §
                                                        Jury
                                                §
  LOWE’S HOME CENTERS, LLC,                     §
    Defendant.                                  §


                                          COMPLAINT

        Plaintiff Robert Clayton Rector accuses Defendant Lowe’s Home Centers, LLC

(“Lowe’s”) of violating federal law as set forth below.

                                         Nature of Case

        1.     This is an employment discrimination case.

        2.     This discrimination case centers on Lowe’s motivation for discharging Rector.

        3.     In his sole claim, Rector contends that Lowe’s decision to discharge him violated

the Age Discrimination in Employment Act of 1967, 29 U.S.C. §623(a)(1)(“Prohibition of age

discrimination”) (“ADEA”).

        4.     Rector anticipates bringing a second claim under Texas state law for age

discrimination in violation of TEX. LAB. CODE § 21.051(1) upon completion of all required

conditions precedent.

                                              Parties

        5.     Plaintiff Robert Clayton Rector (“Rector”) is an individual who --

               A.       resides in Mount Pleasant, Titus County, Texas.
Complaint                                                                                 Page 1
     Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 2 of 13 PageID #: 2




                B.     has resided in Mount Pleasant, Titus County, Texas at all times from March

17, 2018 to the filing of this pleading.

        6.      Defendant Lowe’s Home Centers, LLC (“Lowe’s”) –

                A.     is an active North Carolina corporation.

                B.     has its corporate office in Wilkesboro, North Carolina.

                C.     may be served with process by serving its registered agent, which is

Corporation Service Company, d/b/a CSC-Lawyers Incorporating Service Company, 211

East 7th Street, Suite 620, Austin, Texas 78701-3218.

                                            Jurisdiction

        7.      This Court has original subject matter jurisdiction over this action because Rector’s

ADEA claim presents a federal question. See 28 U.S.C. § 1331; see also 28 U.S.C. § 1343(a)(4)

(“civil rights”).

        8.      This Court has personal jurisdiction, both specific and general, over Lowe’s

because Lowe’s conducts business in Texas, Rector’s ADEA claim arose in Texas, and Lowe’s is

amenable to service by this Court.

                                               Venue

        9.      Venue is proper in this judicial district because a substantial part of the events or

omissions giving rise to Rector’s ADEA claim occurred here. See 28 U.S.C. § 1391(b)(2).

                                           Material Facts

BACKGROUND ON LOWE’S

        10.     Lowe's operates home improvement stores. As of May 13, 2016, Lowe’s and its

corporate parent operated more than 1,840 stores across North America.


Complaint                                                                                      Page 2
     Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 3 of 13 PageID #: 3




         11.    Between March 17, 2018 and April 7, 2020, Lowe’s was operating a store located

at 1220 Lakewood Drive in Mount Pleasant, Texas 75455.

                A.      Lowe’s identified this store as “Store Number 1802.”

                B.      Store Number 1802 was part of a work unit that Lowe’s called “Market

1279.”

                C.      Store Number 1802 was part of a work unit that Lowe’s called “Region 5.”

LOWE’S HIRES RECTOR

         12.    According to Lowe’s records, Rector’s date of birth is in Year 1944.

                A.      Rector gives only the year of his birth in compliance with the provisions

found in FED. R. CIV. P. 5.2(a)(2) (“Privacy Protection for Filings Made with the Court”).

         13.    Lowe’s put Rector on its payroll in Year 2018.

         14.    Lowe’s put Rector on its payroll in March of 2018.

         15.    Lowe’s put Rector on its payroll around the middle of March 2018.

         16.    Lowe’s put Rector on its payroll effective March 18, 2018.

         17.    Lowe’s assigned Rector to Store Number 1802 throughout Rector’s entire

employment with Lowe’s.

         18.    At the beginning of Rector’s employment, Lowe’s assigned to Rector the following

job title -- “Associate.”

         19.    Lowe’s later changed Rector’s job title to “Department Supervisor.”

                A.      Lowe’s did this during the first quarter of Year 2019.

                B.      Lowe’s did this in February 2019.

         20.    When Lowe’s changed Rector’s job title to Department Supervisor, Lowe’s

increased the amount of pay it tendered to Rector.
Complaint                                                                                    Page 3
     Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 4 of 13 PageID #: 4




       21.       In its employment records, Lowe’s characterized the change in Rector’s job title to

Department Supervisor as a “promotion.”

       22.       At no time from March 21, 2020 to April 7, 2020 was Lowe’s aware of Rector

suffering from any disability that prevented him from performing any of his essential job duties.

       23.       At no time from March 21, 2020 to April 7, 2020 was Lowe’s aware of Rector

suffering from the loss of any necessary professional license that prevented him from performing

any of his essential job duties.

       24.       At no time from March 21, 2020 to April 7, 2020 was Lowe’s aware of Rector

suffering from any occurrence that rendered him unfit for his job there.

       25.       At all times from March 21, 2020 to April 7, 2020, Lowe’s employed a certain Ms.

Michelle Dale.

       26.       According to Lowe’s employment records, Dale is more than ten years younger

than Rector.

       27.       According to Lowe’s employment records, Dale is more than fifteen years younger

than Rector.

       28.       According to Lowe’s employment records, Dale is more than twenty years younger

than Rector.

       29.       At all times from March 21, 2020 to April 7, 2020, Lowe’s assigned Dale to its

store located at 1220 Lakewood Drive in Mount Pleasant, Texas 75455.

       30.       At all times from March 21, 2020 to April 7, 2020, Lowe’s assigned Dale to Store

Number 1802.

       31.       At all times from March 21, 2020 to April 7, 2020, Lowe’s job title for Dale was

“Assistant Store Manager.”
Complaint                                                                                     Page 4
     Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 5 of 13 PageID #: 5




       32.     Dale was on Lowe’s payroll on the day when this pleading was filed.

               A.      As of the day when this pleading was filed, Dale was out on a leave of

absence.

               B.      As of the day when this pleading was filed, Lowe’s had posted the

employment position occupied by Dale.

       33.     Dale is currently on Lowe’s payroll.

       34.     At all times from March 21, 2020 to April 7, 2020, Lowe’s employed a certain Mr.

Robert McClure.

       35.     According to Lowe’s employment records, McClure is more than ten years younger

than Rector.

       36.     According to Lowe’s employment records, McClure is more than fifteen years

younger than Rector.

       37.     At all times from March 21, 2020 to April 7, 2020, Lowe’s assigned McClure to its

store located at 1220 Lakewood Drive in Mount Pleasant, Texas 75455.

       38.     At all times from March 21, 2020 to April 7, 2020, Lowe’s assigned McClure to

Store Number 1802.

       39.     At all times from March 21, 2020 to April 7, 2020, Lowe’s job title for McClure

was “Store Manager.”

       40.     McClure was not on Lowe’s payroll when this pleading was filed.

       41.     McClure is currently not on Lowe’s payroll.

       42.     Lowe’s discharged McClure.

       43.     Lowe’s discharged McClure in September 2020.

       44.     Lowe’s discharged McClure on September 11, 2020.
Complaint                                                                                 Page 5
     Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 6 of 13 PageID #: 6




       45.     On September 11, 2020, Lowe’s had an employee named “Nick” escort McClure

to his (i.e., McClure’s) vehicle.

EVENTS OF MARCH 22, 2020

       46.     On March 22, 2020, Rector was a “key carrier” for Lowe’s.

               A.      Lowe’s, by and through an Assistant Store Manager named Ms. Tina

Roberts, started classifying Rector as a “key carrier” in July 2018.

       47.     As of March 22, 2020, Lowe’s had never issued to Rector a “security code.”

       48.     Lowe’s scheduled Rector to work at Store Number 1802 beginning at 7:00 a.m. on

Sunday, March 22, 2020.

       49.     Lowe’s scheduled Mr. Randy Paul Akin to work at Store Number 1802 beginning

at 7:00 a.m. on Sunday, March 22, 2020.

       50.     Lowe’s scheduled Ms. Tressa Scott to work at Store Number 1802 beginning at

7:00 a.m. on Sunday, March 22, 2020.

       51.     Lowe’s scheduled Mr. Kevin Morrissey to work at Store Number 1802 beginning

at 7:00 a.m. on Sunday, March 22, 2020.

       52.     Lowe’s scheduled Mr. Donald Alexander to work at Store Number 1802

beginning at 7:00 a.m. on Sunday, March 22, 2020.

       53.     Lowe’s scheduled Mr. Javier Garcia to work at Store Number 1802 beginning at

7:00 a.m. on Sunday, March 22, 2020.

       54.     Lowe’s scheduled Ms. Hailey Last-Name Unknown to work at Store Number

1802 beginning at 7:00 a.m. on Sunday, March 22, 2020.

       55.     Sunrise in Mount Pleasant, Texas on Sunday, March 22, 2020 took place at the

following time -- 7:20 a.m.
Complaint                                                                                   Page 6
       Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 7 of 13 PageID #: 7




        56.     It was drizzling rain at Store Number 1802 at 7:00 a.m. on Sunday, March 22, 2020.

        57.     Lowe’s scheduled Dale to work at Store Number 1802 beginning at 6:45 a.m. on

Sunday, March 22, 2020.

        58.     Dale was not at Store Number 1802 at 6:45 a.m. on Sunday, March 22, 2020.

        59.     Dale was not at Store Number 1802 at 7:00 a.m. on Sunday, March 22, 2020.

        60.     Dale was not at Store Number 1802 at 7:05 a.m. on Sunday, March 22, 2020.

        61.     Dale was not at Store Number 1802 at 7:10 a.m. on Sunday, March 22, 2020.

        62.     On Sunday, March 22, 2020, Rector opened the door to the foyer of Store Number

1802

                A.         Rector did this at about 7:10 a.m.

                B.         When Rector did this, both he and the persons identified in paragraphs 49 –

54 supra were able to get into the foyer and out of the drizzling rain.

                C.         When Rector did this, neither he nor the persons identified in paragraphs 49

– 54 supra were able to get into Store Number 1802 itself.

        63.     On Sunday, March 22, 2020, the security alarm to Store Number 1802 sounded.

        64.     At about 7:10 a.m. on Sunday, March 22, 2020, the security alarm to Store Number

1802 sounded.

        65.     On Sunday, March 22, 2020, the security alarm to Store Number 1802 sounded

prior to Dale’s arrival.

        66.     On Sunday, March 22, 2020, the security alarm to Store Number 1802 sounded

prior to Dale’s arrival. This required both Rector and the persons identified in paragraphs 49 – 54

supra to leave the foyer and go back outside.

        67.     On Sunday, March 22, 2020, the security alarm to Store Number 1802 sounded
Complaint                                                                                        Page 7
       Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 8 of 13 PageID #: 8




prior to Dale’s arrival. This required both Rector and the persons identified in paragraphs 49 – 54

supra to leave the foyer and back outside in the drizzling rain.

        68.     On Sunday, March 22, 2020, Dale did not show up for work on or before the time

she was required to be at the Store.

        69.     Dale arrived at Store Number 1802 on Sunday, March 22, 2020, around 7:15 a.m.

        70.     When she arrived at Store Number 1802, Dale did not apologize or express remorse

to Rector for being late.

        71.     When she arrived at Store Number 1802, Dale did not apologize or express remorse

to Rector for having him stand outside in drizzling rain.

        72.     When she arrived at Store Number 1802, Dale did not apologize or express remorse

to any of the persons identified in paragraphs 49 – 54 supra for being late.

        73.     When she arrived at Store Number 1802, Dale did not apologize or express remorse

to any of the persons identified in paragraphs 49 – 54 supra for being having them stand outside

in drizzling rain.

        74.     After she had arrived at Store Number 1802, and after she had let the following

employees into Store Number 1802 – Akin, Scott, Morrissey, Alexander, Garcia, and Hailey

(collectively hereinafter “Akin, Scott, et al.”) -- Dale raised her voice at Rector.

        75.     After she had arrived at Store Number 1802, after she had let Akin, Scott, et al.

inside Store Number 1802, and while she was in Rector’s presence, Dale threw her hands in the

air.

        76.     When she arrived at Store Number 1802, after she had let Akin, Scott, et al. inside

the Store Number 1802, and while she was in Rector’s presence, Dale asked Rector, “Why would

you open the front door knowing that you have to have a code to get in?”
Complaint                                                                                    Page 8
     Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 9 of 13 PageID #: 9




       77.    Dale’s question, quoted in paragraph 76, presupposes that Rector was trying to “get

in” to Store Number 1802, which is wrong. As previously noted in paragraph 62 supra, Rector

opened the door to the foyer only. Rector did not open the door to Store Number 1802 itself.

       78.    Rector responded by telling Dale that –

              A.      he did not know that the alarm was tied to the foyer.

              B.      other times the alarm only went off when the doors to the store, not the

foyer, were opened.

       79.    Dale did not dispute Rector’s statement in paragraph 78.A

       80.    Dale never advised Rector that she disagreed with Rector’s statement in paragraph

77.A at any time during Rector’s employment with Lowe’s.

        81.   Dale has never advised Rector that she disagreed with Rector’s statement in

paragraph 78.A.

       82.    Dale did not dispute Rector’s statement in paragraph 78.B

       83.    Dale never advised Rector that she disagreed with Rector’s statement in paragraph

78.B at any time during Rector’s employment with Lowe’s.

       84.    Dale has never advised Rector that she disagreed with Rector’s statement in

paragraph 78.B.

       85.    Lowe’s discharged Rector.

       86.    On the afternoon of Monday, April 6, 2020, Lowe’s advised Rector that it was

discharging him.

       87.    On the afternoon of Monday, April 6, 2020, Lowe’s, by and through McClure,

advised Rector that it was discharging him.

       88.    On the afternoon of Monday, April 6, 2020, Lowe’s, by and through McClure,
Complaint                                                                                  Page 9
   Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 10 of 13 PageID #: 10




advised Rector that it was discharging him, effective immediately.

       89.     On the afternoon of Monday, April 6, 2020, Lowe’s, by and through McClure,

advised Rector that it was discharging him, effective immediately, “because of the alarm system.”

       90.     On the afternoon of Monday, April 6, 2020, Lowe’s, by and through McClure,

advised Rector that it was discharging him, effective immediately, “because of the alarm system.”

Lowe’s disclosed no other reason to Rector in support of its discharge decision.

       91.     Lowe’s did not discharge Dale for being late to work on Sunday, March 22, 2020.

       92.     Lowe’s did not suspend Dale for being late to work on Sunday, March 22, 2020.

       93.     Lowe’s did not “write up” Dale for being late to work on Sunday, March 22, 2020.

       94.     On the afternoon of Monday, April 6, 2020, Lowe’s employed a certain Mr. Noah

Shelton.

       95.     According to Lowe’s employment records, Shelton is more than ten years younger

than Rector.

       96.     According to Lowe’s employment records, Shelton is more than fifteen years

younger than Rector.

       97.     According to Lowe’s employment records, Shelton is more than twenty years

younger than Rector.

       98.     According to Lowe’s employment records, Shelton is more than twenty-five years

younger than Rector.

       99.     On or after April 6, 2020, Lowe’s had Shelton fill the employment position

previously filed by Rector.

       100.    On or after April 6, 2020, Lowe’s replaced Rector with Shelton.

       101.    Due to the conduct of Lowe’s, including the foregoing, Rector has suffered
Complaint                                                                                 Page 10
    Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 11 of 13 PageID #: 11




economic losses.

                 A.     Rector will likely continue to suffer such losses in the future.

                                            COUNT ONE:
                             Violation of ADEA; Discrimination/Discharge

          102.   Rector re-alleges and incorporates by reference all allegations set forth in

paragraphs 10 through 101.A.

          103.   Rector was an “employee” of Lowe’s, as that term is defined in 29 U.S.C. § 630(f),

at all times from his date of hire there to the last day of his employment there.

          104.   Lowe’s was an “employer” of Rector, as that term is defined in 29 U.S.C. § 630(b),

at all times from the date when it put Rector on its payroll to the last day of Rector’s employment

there.

                 A.     The Company had twenty or more individuals on its payroll for each

working day in each of twenty or more calendar weeks during Year 2020.

                 B.     The Company had twenty or more individuals on its payroll for each

working day in each of twenty or more calendar weeks during Year 2019.

                 C.     The Company had twenty or more individuals on its payroll for each

working day in each of twenty or more calendar weeks during Year 2018.

          105.   According to the Company’s records, Rector’s age in April 2020 was more than

forty years. 29 U.S.C. § 631(a).

          106.   The ADEA states that “[i]t shall be unlawful for an employer … to discharge any

individual … because of such individual’s age[.]” 29 U.S.C. § 623(a)(1).

                 A.     Lowe’s violated the statute quoted in this paragraph when it discharged

Rector.

Complaint                                                                                   Page 11
    Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 12 of 13 PageID #: 12




        107.     All prerequisites to the filing of this ADEA claim have been fulfilled. First, Rector

timely filed charge of discrimination number 450-2020-04548 (“Charge”) with the U.S. Equal

Employment Opportunity Commission (“EEOC”). 29 U.S.C. § 626(d)(1)(B)(three hundred days).

Second, more than 60 days have elapsed from the filing of the Charge to the filing of this lawsuit,

and at no time during those 60 days, nor at any time thereafter, did EEOC ever bother to commence

an action to enforce Rector’s rights. Id. Third, EEOC mailed a letter to Rector, dated August 26,

2020, titled Dismissal and Notice of Rights. The undersigned counsel received a copy of this letter

on August 28, 2020. Fourth, Rector has filed this lawsuit fewer than 90 days from his receipt of

that letter. Id. at § 626(e).

        108.     Rector is entitled to an award of back pay, interest on back pay, reinstatement or in

the alternative front pay, the value of lost employment benefits, and all other appropriate legal and

equitable relief that is within the scope of 29 U.S.C. § 626(b).

        109.     The violation of the ADEA by Lowe’s was willful. Rector is therefore entitled to

an award of liquidated damages in addition to equitable relief. 29 U.S.C. § 626(b).

        110.     Rector is entitled to recover reasonable attorney’s fees and costs pursuant to 29

U.S.C. § 626(b).

                                            Jury Demand

        111.     Rector demands a jury on all issues so triable. See FED. R. CIV. P. 38.

                                         Request for Relief

        WHEREFORE, Plaintiff Robert Clayton Rector asks that Defendant Lowe’s Home

Centers, LLC (“Lowe’s”) appear and answer, and that on trial of this action Rector have final

judgment against Lowe’s as set forth hereinabove, and for all such other and further relief to which

Rector is justly entitled.
Complaint                                                                                     Page 12
   Case 5:20-cv-00153 Document 1 Filed 10/09/20 Page 13 of 13 PageID #: 13




Dated: October 9, 2020

                                   Respectfully submitted,

                                          /s/ Wade A. Forsman
                                   By:    _______________________________
                                          Wade A. Forsman
                                          State Bar No. 07264257
                                          P.O. Box 918
                                          Sulphur Springs, TX 75483-0918
                                          Tel.: 903.689.4144 East Texas
                                          Tel.: 972.499.4004 Dallas Fort Worth
                                          Fax: 903.689.7001
                                          wade@forsmanlaw.com

                                          Attorney for Plaintiff Robert Clayton
                                          Rector




Complaint                                                                    Page 13
